,OF      EXA8




Honorable Syrian E. Marbut
County Attorney
Lubbock County
Lubbock, Texas

Dear Sir:                                  Opinion No. O-7357
                                           Re: Temporary investment
                                                of proceeda of court-
                                                house and jail bonds
                                                in U. S. Government
                                                bon&.

          We have before u8 your letter of August 15, 1946, in which you ask
the opinion of this department on the question whether the proceeds derived
from the sale of Lubbock County Courthouse and Jail Building Bonds may tempo-
rarily be invested in United States Government Bonds until such time as build-
ing conditions improve.

            Article 708b, Vernon's Statutes, provides as follows:

         "That any political subdivision of the State.of Texas which
    heretofore has issued and sold bonds and is unable to obtain labor
    and materials to carry out the purpose for which the bonds were
    issued may invest the proceeds of such bond6 now
                                                 --- on hand in de-
    fense bonds or other obligations of the United States of America;
    provided, however, that whenever war time or any other regulations
    shall permit such political subdivisions to acquire the necessary
    labor and materials, the obligations of the United States in which
    said proceeds are invested shall be sold or redeemed and the pro-
    ceeds of said obligations shall be used for the purpose for which
    the bonds of any such political subdivision were authorized. Acts
    1943, 48th Leg., p. 211, ch. 131, § 2." (Emphaeia added)

          It will be noted that the words "heretofore" and "now on hand" are
used. An examination of the original act reveals that the same words are used
in the caption, and also that the emergency clause provides in part: "The
fact that many political subdivisions of the state have issued --
                                                               and sold bonds
. . .N (Emphasis added).

          It is obvious, therefore, that the act applies only to the proceeds
of bonds which were issued and.sold prior to the effective date of the act
(April 12, 1943). As the bonde under consideration were issued and sold in
1946, it is evident that the provisions of Article 708b are not applicable.
Honorable Syrian E. Marbut - Page 2 (0-73?7)



          You are advised that we Pihd nc provis!,onin law authorizing the
investment of the proceeds of these bonda ia United States Government bonds.
We quote the following from our Opinion No. o-4,74.6:

          "It is a fundamental princl,pleof law that the proceede de-
     rived from the aale of bonds must be devoted to the purpoee for
     which the bondflwere issued, and not otherwiee. Beaumont v* Mat-
     thew Cartwright Land Co., 224 S.W. 539 (Error refused); Simpson
     v. City of Nacogdoches, 152 S.W. 856; Araneas County v. Coleman-
     Fulton Pasture Company, 191 S.W. 554; Lewis V* City of Fort Worth,
     Texas, 89 S. W. (2d) 975."

          You are, therefore, advised that the Commissioners' Court of Lubbock
County is without authority to invest the proceeds derived from the sale of
the Lubbock County Courthouse and Jail Building Bonds in United States Govern-
ment Bonds.

                                                      Very truly yours

APPROVED AUG 29 1946                             ATTORNEY GENERAL OF TEXAS

/s/ Carlo6 C. Ashley

FIRST ASSISTANT                                  By   /s/ George W. Sparks
AlTOPEEY GENERAL                                          George W. Sparks
                                                                 Assistant

CWS-bw-lm


                                          OPINION
                                         COM?0JTEE
                                         BY /a/ BWB
                                           CHA3X.f~